Citation Nr: 1817551	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-38 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1987 to April 1994.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's left ear sensorineural hearing loss is related to in-service noise exposure.


CONCLUSION OF LAW

Left ear sensorineural hearing loss was incurred in active military service. 
38 U.S.C. §§ 1110, 1131, 1154, 5107; 38 C.F.R. § 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  




Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

	Left ear hearing loss

In this case, the Veteran seeks service connection for left ear hearing loss contending that his in-service noise exposure caused his current hearing loss disability.  As mentioned, service connection requires a current disability, an in-service injury or event, and a causal relationship between the two.  

With regard to an in-service event, the Veteran's DD-214 indicates an MOS of field service dental technician; however, during the Veteran's hearing, the Veteran explained that he was a dental technician and FMF qualified where he learned how to apply medical attention in the field with the Marine Corps.  He testified that he served with the Marine Corps on aircraft carriers and the USS Tarawa.  The Veteran further testified that on the aircraft carrier he was subjected to engine noise, to include his general quarters which was on the flight deck battle dressing station, within feet of the aircraft's take off.  He further testified that he was deployed with the Marine Corps on the USS Tarawa where he drove tanks, fired live rounds through tanks, and also fired small and large caliber machine guns.  The Board also notes that the Veteran's DD-214 shows that the Veteran received a Fleet Marine Force Ribbon and that the Veteran attended fleet medical school which further support the Veteran's testimony.  

Therefore, the Board finds that the Veteran's assertions of in-service noise exposure are competent, credible, and consistent with his service.  38 U.S.C. § 1154(a) (due consideration must be given to the places, types, and circumstances of a veteran's service).  As a result, the Board concedes that the Veteran suffered acoustic trauma while in service, and the element for an in-service event or injury required for service connection has been satisfied.  

With regard to the remaining elements to include a current disability and nexus, the Veteran has a current diagnosis of left ear hearing loss for VA compensation purposes.  In his January 2013 audiological examination, the examiner diagnosed the Veteran with sensorineural hearing loss of his left ear and found that his hearing loss was not related to service.  The examiner explained that the Veteran's hearing was normal through service and remained normal for four years after service; therefore, it is less likely his hearing loss was caused by service.  

Contrary to the VA examiners' opinion, the Veteran submitted a medical opinion from a private physician in February 2013 who found that the Veteran's left ear hearing loss is at least as likely as not related to noise exposure while in service.  The examiner explained that noise exposure early in life can lead to deterioration of hearing later in life.  He further explained that this is analogous to melanoma and skin cancer developing decades after serious sun burns early in life.

In weighing the evidence, the Board notes that although the January 2013 VA examiner found that the Veteran's left ear hearing was normal in service and four years post-service, the examiner also noted in the Veteran's tinnitus examination that the Veteran had a threshold shift in his left ear while in service.  The Board also notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, the Board gives greater probative weight to the private doctor's nexus opinion. Therefore, considering the Veteran's in-service noise exposure, his left ear threshold shift in service as noted by the VA examiner, and the private examiner's finding that the Veteran's left ear hearing loss is related to service, the Board finds that the preponderance of the evidence weighs in favor of the Veteran and service connection for left ear hearing loss is granted.  


ORDER

Entitlement to service connection for left ear hearing loss is granted.





REMAND

After a review of the record, further development is required prior to adjudicating the Veteran's claim for right ear hearing loss.

In the Veteran's hearing, the Veteran testified that his hearing from his right ear has worsened.  Specifically, the Veteran noted difficulty in hearing the higher pitched voices of women, and that he could not attend anesthesia school because he could not hear specific tones that he would need to hear.  The Board notes that the Veteran's last audiological examination was in January 2013.  Therefore, given the Veteran's testimony and the potential of his hearing loss worsening, the Board finds that a new examination is warranted in order to fully evaluate the Veteran's claim.  See Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his right ear hearing loss.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to hearing loss.

2.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right ear hearing loss (a) had its onset in service; (b) manifested to a compensable degree within a year of separation from service; or (c) otherwise is related to service, to include the Veteran's in-service noise exposure from working as a dental field technician.

3.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.









______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


